DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 4/14/2022.
Claims 1, 3, 7-8 are currently amended. Claims 6, 16 are previously cancelled. Claims 11-15, 17-19 are currently cancelled. Claims 1-5, 7-10 are pending and considered.
The objection of claims 7, 11-12 due to informalities has been withdrawn in light of applicant’s amendment to the claim and cancellation of the claims.
The rejection of claims 1-5, 7-10 due to lack of antecedent basis has been withdrawn in light of applicant’s amendment to the claims. 
The rejection of claims 11-19 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter have been withdrawn in light of applicant’s cancellation of the claims.
Response to Argument
Applicant’s argument, see page 18 of the Remark filed 4/14/2022, with respect to claims over prior arts have been fully considered and are persuasive. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance.
Allowable Subject Matter
Claims 1-5, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for avoiding a Bluetooth device from being tracked and preventing data from being stolen by a hacker by having the Bluetooth device pairing with another mobile device by changing a dynamic address of itself periodically and broadcasts the dynamic address and will not change the dynamic address when the Bluetooth device communicates with the another mobile device after the Bluetooth device and another mobile device authenticate each other successfully using identify parsed keys and paired with each other.
Claim 1 identifies the uniquely distinct features “Step S1, generating a first random number every a first preset duration, generating a first data according to the first random number and a first identity parsed key of the target Bluetooth device, generating a first dynamic address according to the first random number and the first data, broadcasting broadcast data which includes the first dynamic address, and executing Step S2 when a connecting request sent from a mobile device is received; Step S2, connecting, by the target Bluetooth device, to the mobile device, parsing the connecting request to obtain a second dynamic address of the mobile device, returning a connecting response to the mobile device; Step S3, waiting, by the target Bluetooth device, for receiving data sent from the mobile device, executing Step S4 in case that the data sent from the mobile device is a matching request; executing Step S5 in case that the data sent from the mobile device is a link encrypted request; Step S4, matching, by the target Bluetooth device, with the mobile device, saving a second identity parsed key included in the matching request into an identity parsed keys list, generating a matching response which includes the first identity parsed key of itself, returning the matching response to the mobile device, returning to Step S3; Step S5, using successively, by the target Bluetooth device, identity parsed keys in the identity parsed keys list saved by the target Bluetooth device to authenticate the second dynamic address, determining whether there exists any second identity parsed -4-key which is authenticated successfully, if yes, executing Step S6; otherwise, returning an error code to the connected mobile device, disconnecting a connection, ending the method; and Step S6, saving, by the target Bluetooth device, dialogue key information according to the link encrypted request, returning a success response to the connected mobile device and communicating with the connected mobile device, ending the method, and the target Bluetooth device successively using the identity parsed keys in the identity parsed keys list to authenticate the second dynamic address, and determining whether there exists any second identity parsed key which is authenticated successfully in Step S5 specifically comprises: Step b1, parsing, by the target Bluetooth device, the second dynamic address to obtain a second random number and a second data; and Step b2, generating, by the target Bluetooth device, a plurality of the third data successively according to the identity parsed keys in the identity parsed keys list saved by the target Bluetooth device and the second random number, and determining whether there exists the third data which is the same as the second data, if yes, determining that there exists the second identity parsed key which is authenticated successfully; otherwise, determining that there does not exist the second identity parsed key which is authenticated successfully”. 
The prior art, Yang et al (US20170201886A1) discloses system and method for controlling connection between devices using Bluetooth low energy. In particular Yang teaches pairing Bluetooth devices by exchanging messages with random numbers in order to establish secure connection.
The prior art, Woolley ((“Bluetooth Technology Protecting Your Privacy”, https://www.bluetooth.com/blog/bluetooth-technology-protecting-your-privacy/) discloses known features provided by Bluetooth Smart privacy with dynamic private MAC address in Bluetooth device pairing process. In particular, Woolley teaches the features provided by Bluetooth Smart feature known as Bluetooth LE Privacy to cause the MAC address within advertising packets to be replaced with a random value that changes at time intervals.
The prior art, Zhang et al (US20180198752A1) discloses method in a private address resolving node of a personal area network deploying Bluetooth low energy, and in particular to methods and arrangements for proactively resolving periodically updated private addresses. 
The prior art, Zhang et al (US20170280495A1) discloses method to establish communication between network connection device and wearable device not being limited by communication range. In particular, Zhang teaches enabling Bluetooth pairing according to request message within a period of time.
The prior art, Polo et al (US20130259230A1) discloses method for pairing BLE peripherals using whitelist. In particular Polo taches using whitelist to maintain the list of bonded BLE peripherals as well as corresponding IRK value associated with each peripheral for the purpose of enhancing BLE privacy.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 of “Step S1, generating a first random number every a first preset duration, generating a first data according to the first random number and a first identity parsed key of the target Bluetooth device, generating a first dynamic address according to the first random number and the first data, broadcasting broadcast data which includes the first dynamic address, and executing Step S2 when a connecting request sent from a mobile device is received; Step S2, connecting, by the target Bluetooth device, to the mobile device, parsing the connecting request to obtain a second dynamic address of the mobile device, returning a connecting response to the mobile device; Step S3, waiting, by the target Bluetooth device, for receiving data sent from the mobile device, executing Step S4 in case that the data sent from the mobile device is a matching request; executing Step S5 in case that the data sent from the mobile device is a link encrypted request; Step S4, matching, by the target Bluetooth device, with the mobile device, saving a second identity parsed key included in the matching request into an identity parsed keys list, generating a matching response which includes the first identity parsed key of itself, returning the matching response to the mobile device, returning to Step S3; Step S5, using successively, by the target Bluetooth device, identity parsed keys in the identity parsed keys list saved by the target Bluetooth device to authenticate the second dynamic address, determining whether there exists any second identity parsed -4-key which is authenticated successfully, if yes, executing Step S6; otherwise, returning an error code to the connected mobile device, disconnecting a connection, ending the method; and Step S6, saving, by the target Bluetooth device, dialogue key information according to the link encrypted request, returning a success response to the connected mobile device and communicating with the connected mobile device, ending the method, and the target Bluetooth device successively using the identity parsed keys in the identity parsed keys list to authenticate the second dynamic address, and determining whether there exists any second identity parsed key which is authenticated successfully in Step S5 specifically comprises: Step b1, parsing, by the target Bluetooth device, the second dynamic address to obtain a second random number and a second data; and Step b2, generating, by the target Bluetooth device, a plurality of the third data successively according to the identity parsed keys in the identity parsed keys list saved by the target Bluetooth device and the second random number, and determining whether there exists the third data which is the same as the second data, if yes, determining that there exists the second identity parsed key which is authenticated successfully; otherwise, determining that there does not exist the second identity parsed key which is authenticated successfully”.
Regarding the dependent claims: dependent claims 2-5, 7-10 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436   

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436